LENT, C. J.
Following our decision in Brown v. Adult and Family Services, 293 Or 6, 643 P2d 1266 (1982), Davidson, one of the petitioners in that case, filed a petition for attorney fees, claiming under ORS 183.495, which provides:
“Upon judicial review of a final order of an agency when the reviewing court reverses or remands the order it may, in its discretion, award costs, including reasonable attorney fees, to the petitioner to be paid from funds appropriated to the agency.”
The respondent administrative agency in Davidson’s claim was the Employment Division. That division objected to the petition for attorney fees.
The same situation obtains in this case as in Cook v. Employment Division, 293 Or 398, 649 P2d 594 (1982). We did not judicially review the final order of an agency. The final order of the Employment Division on Davidson’s claim was judicially reviewed by the Court of Appeals in Davidson v. Employment Division, 48 Or App 119, 616 P2d 540 (1980). This court did not review that decision. Following the decision by the Court of Appeals on the merits, Davidson filed a petition in that court for an allowance of attorney fees, which was denied, Davidson v. Employment Div., 51 Or App 219, 625 P2d 162 (1981). It was from that decision we allowed review and consolidated the case for argument and decision with other cases in Brown v. Adult and Family Services, supra.
The statutory authority upon which Davidson relies is not applicable.
Petition for attorney fees denied.